      Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 1 of 7




                SETTLEMENT AND MUTUAL RELEASE AGREEMENT

        This Settlement and Mutual Release Agreement (“Settlement Agreement”) is made by and
between Spirit of Texas Bank ssb (the “Bank”), Charles Foster (“Foster”), HouTex Builders, LLC
(“HouTex”), 2203 Looscan, LLC (“Looscan”) and 415 Shadywood, LLC (“Shadywood”) (each a
“Party” and, collectively, the “Parties”) for the purpose of resolving by compromise and settlement
all claims, controversies, alleged liabilities, and disputes between them.

                                           RECITALS

       WHEREAS, HouTex, Looscan and Shadywood (collectively, the “Debtors”) are each
debtors and debtors in possession in cases jointly administered under case number 18-34658 (the
“Bankruptcy Case”) before the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”);

        WHEREAS, the Bank filed claim number 15-1 (the “Claim”) in the Bankruptcy Case
asserting amounts owed by HouTex on a promissory note and line of credit, which the Bank asserts
are secured by liens on HouTex deposits held at the Bank and remaining proceeds from the sale of
the 3 Thornblade property, and guaranteed personally by Foster, and the Claim was allowed as
filed by the Order Allowing Claim No. 15 of Spirit of Texas Bank SSB entered March 27, 2020 at
Docket No. 479.

        WHEREAS, HouTex and Foster dispute the validity and collectability of the obligations
asserted by the Bank in its Claim;

       WHEREAS, the Parties have or may have claims against HL Builders, LLC, f/k/a CD
Homes LLC, Anna Williams, Robert Parker and Jim Nored and any of their respective affiliates,
successors, assigns and related parties (individually and collectively the “Parker Entities”),
including without limitation claims asserted by the Debtors in adversary 20-03237 in the
Bankruptcy Court (the “Parker Claims”).

        WHEREAS, without admission of liability, and solely in order to avoid the cost, delay and
uncertainty of litigation, the Parties desire to compromise and settle all disputes and claims that
exist or which may exist between and among them;

       NOW, THEREFORE, in consideration of the facts and general releases and promises
contained herein, and for other good and valuable consideration, the sufficiency and receipt of
which are acknowledged by each Party hereto, the Parties agree as follows:

       1.    Bankruptcy Court Approval. THIS SETTLEMENT AGREEMENT IS SUBJECT IN
ALL RESPECTS TO APPROVAL BY ORDER OF THE BANKRUPTCY COURT (THE “AGREED
SETTLEMENT ORDER”) AND THE PARTIES WILL USE REASONABLE BEST EFFORTS TO OBTAIN
ENTRY OF THE AGREED SETTLEMENT ORDER ON AN EXPEDITED BASIS. THE DEADLINES IN
THIS S ETTLEMENT AGREEMENT SHALL BE THE LATER OF THE DATE SPECIFIED OR THE DATE
ON WHICH THE AGREED SETTLEMENT ORDER BECOMES A FINAL , ORDER THAT IS NOT
STAYED.




SETTLEMENT AND MUTUAL RELEASE AGREEMENT                                            PAGE 1 OF 6
      Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 2 of 7




      2.     Settlement Payments and Assignments.

             a.    Foster shall pay the Bank $200,000.00 in immediately available funds on or
                   before March 31, 2021.

             b.    The Bank shall setoff all amounts of HouTex on deposit with the Bank,
                   which includes cash and a certificate of deposit in the amount of
                   $252,504.10, on or before March 31, 2021.

             c.    HouTex shall distribute to the Bank the remaining sale proceeds from the
                   sale of the 3 Thornblade property, in the amount of $149,786.50, on or
                   before March 31, 2021.

             d.    Foster and each of the Debtors shall assign to the Bank all right, title and
                   interest in any and all claims against the Parker Entities existing as of the
                   entry of the Agreed Settlement Order; provided that following entry of a
                   judgment on such claims, the Bank shall assign back to the Debtors a
                   portion of that judgement sufficient to offset the judgment awarded to HL
                   Builders, LLC in ECF 71 in Case No. Case 19-32825, less the sanction
                   awarded to Debtors against HL Builders, LLC in ECF 623 (approximately
                   $82,312.85 minus $3,523.13 equals approximately $78,789.72). Foster
                   shall fully cooperate with the Bank in the Bank’s pursuit of any of the claims
                   described in this subparagraph. At the Bank’s request, the law firm of
                   Parkins Lee & Rubio LLP will represent the Bank in the pursuit of the
                   claims described in this subparagraph.

      3.     Releases.

             a.    Upon receipt by the Bank of the consideration in paragraphs 2.a, 2.b, 2.c
                   and 2.d, above, and except for the enforcement of this Settlement
                   Agreement, the Bank, for itself and its representatives, agents, heirs,
                   predecessors, successors and assigns hereby unconditionally releases,
                   acquits and forever absolutely discharges, with prejudice, Charles Foster,
                   HouTex, Looscan and Shadywood every and all of each of their current or
                   former employees, heirs, officers, directors, attorneys, accountants,
                   representatives, agents, insurers, servants, parents, subsidiaries, members,
                   affiliates, divisions, co-venturers, partners (general and limited), principals,
                   predecessors, successors and assigns, from any and all claims, actions,
                   causes of action, demands, rights, damages, liabilities, costs and expenses
                   whatsoever (including court costs and attorneys’ fees), direct or indirect,
                   known or unknown, foreseen or unforeseen, which the Bank has on account
                   of or in any way growing out of or by reason of the Bankruptcy Case
                   including without limitation the Claim and any deficiency or other claim
                   arising in connection therewith. Notwithstanding the foregoing, this release



SETTLEMENT AND MUTUAL RELEASE AGREEMENT                                               PAGE 2 OF 6
       Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 3 of 7




                       by the Bank specifically does not include (and does not release) any of the
                       Parker Entities.

               b.      Simultaneously with the releases in paragraph 3.a, above, and except for
                       enforcement of this Settlement Agreement, Foster, for himself and his
                       representatives, agents, heirs, predecessors, successors and assigns hereby
                       unconditionally release, acquit and forever absolutely discharge, with
                       prejudice, the Bank and every and all of its current or former employees,
                       heirs, officers, directors, attorneys, accountants, representatives, agents,
                       insurers, servants, parents, subsidiaries, members, affiliates, divisions, co-
                       venturers, partners (general and limited), principals, predecessors,
                       successors and assigns, from any and all claims, actions, causes of action,
                       demands, rights, damages, liabilities, costs and expenses whatsoever
                       (including court costs and attorneys’ fees), direct or indirect, known or
                       unknown, foreseen or unforeseen, which Foster has on account of or in any
                       way growing out of or by reason of the Bankruptcy Case, including without
                       limitation those related to the Claim.

               c.      Simultaneously with the releases in paragraph 3.a, above, and except for
                       enforcement of this Settlement Agreement, the Debtors, for each of
                       themselves and their representatives, heirs, predecessors, successors and
                       assigns hereby unconditionally release, acquit and forever absolutely
                       discharge, with prejudice, the Bank and every and all of its current or former
                       employees, heirs, officers, directors, attorneys, accountants,
                       representatives, agents, insurers, servants, parents, subsidiaries, members,
                       affiliates, divisions, co-venturers, partners (general and limited), principals,
                       predecessors, successors and assigns, from any and all claims, actions,
                       causes of action, demands, rights, damages, liabilities, costs and expenses
                       whatsoever (including court costs and attorneys’ fees), direct or indirect,
                       known or unknown, foreseen or unforeseen, which the Debtors have on
                       account of or in any way growing out of or by reason of the Bankruptcy
                       Case, including without limitation those related to the Claim.

        4.      Representations and Warranties. Each of the Parties represents and warrants that
(a) to the best of their knowledge the amount in paragraph 2.b, above, accurately describes the
amount on deposit at the Bank in the name of HouTex as of the execution date of this Settlement
Agreement; (b) to the best of their knowledge the amount in paragraph 2.c, above, accurately
represents the remaining proceeds of the sale of 3 Thornblade payable by HouTex to the Bank on
account of the Bank’s asserted security interest; and (c) it has not assigned or transferred, or
purported to assign or transfer, to any person, firm, partnership, corporation or entity whatsoever,
any rights, claims, demands, damages, debts, liabilities, accounts, reckonings, liens, debit notes,
attorneys' fees, costs, expenses, actions and causes of action released, compromised and settled in
this Settlement Agreement. Each of the signatories to this Settlement Agreement represents and
warrants has he or she has full authority to bind their respective Party.




SETTLEMENT AND MUTUAL RELEASE AGREEMENT                                                   PAGE 3 OF 6
       Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 4 of 7




        5.      Counterparts. This Settlement Agreement may be executed in any number of
counterparts by the Parties on different counterpart signature pages, all of which taken together
shall constitute one and the same agreement. Any of the Parties may execute this Settlement
Agreement by signing any such counterpart and each of such counterparts shall for all purposes be
deemed an original. This Settlement Agreement may be executed by e-mail, which shall have the
same force and effect as an original signature.

         6.   Language Construed as Jointly Drafted by the Parties. The Parties agree that
each of them has had a full opportunity to participate in the drafting of this Settlement Agreement
and, accordingly, any claimed ambiguity shall be construed neither for nor against any of the
Parties.

        7.     Successors and Assigns. This Settlement Agreement shall be binding upon and
inure to the benefit of the Parties hereto, and their respective executors, heirs, successors and
assigns.

        8.     Fees and Costs. Each Party shall bear its own attorneys’ fees and costs related to
this Settlement Agreement and all efforts to obtain Bankruptcy Court approval of it.

         9.     Illegality. If any provision of this Settlement Agreement is held to be illegal, void
or unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision in this Settlement Agreement. Notwithstanding the
foregoing, upon any finding by any court of competent jurisdiction that any release provided for
in this Settlement Agreement is illegal, void or unenforceable, each of the Parties agrees, promptly
upon the request of the other Parties hereto, to execute a release that is legal and enforceable.

        10.    Governing Law/Jurisdiction. This Settlement Agreement shall be governed by
the internal laws of the State of Texas. The Bankruptcy Court shall have jurisdiction to enforce
this Settlement Agreement and to adjudicate any disputes arising from it.

        11.     Acknowledgment of the Parties. Each of the Parties acknowledges that: (a) it has
relied on its own independent investigation, and has not relied on any information or
representations furnished by any other Party or any representative or agent thereof in determining
whether or not to enter into this Settlement Agreement (other than the representations set forth in
this Settlement Agreement); (b) it has conducted its own due diligence in connection therewith, as
well as undertaken the opportunity to review information, ask questions and receive satisfactory
answers concerning the terms and conditions of this Settlement Agreement; and (c) it possesses
the knowledge, experience and sophistication to allow it to fully evaluate and accept the merits
and risks of entering into the transactions contemplated by this Settlement Agreement.

       12.     Integration Clause. This Settlement Agreement contains the entire agreement
between and among the Parties hereto, and supersedes all prior and contemporaneous discussions,
negotiations, understandings and agreements, whether oral or written, express or implied, between


SETTLEMENT AND MUTUAL RELEASE AGREEMENT                                                  PAGE 4 OF 6
      Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 5 of 7




or among them relating to the subject matter of this Settlement Agreement. This Settlement
Agreement may not be amended orally, nor shall any purported oral amendment (even if
accompanied by partial or complete performance in accordance therewith) be of any legal force or
effect or constitute an amendment of this Settlement Agreement, but rather this Settlement
Agreement may be amended only by an agreement in writing signed by the Parties.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK – SIGNATURE
PAGES TO FOLLOW]




SETTLEMENT AND MUTUAL RELEASE AGREEMENT                                             PAGE 5 OF 6
Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 6 of 7
Case 18-34658 Document 696-1 Filed in TXSB on 03/08/21 Page 7 of 7
